IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 January 7, 2008
                                No. 07-40447
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

DEAMOND LAROCCA MITCHELL,

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1516-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Deamond Larocca Mitchell appeals his conviction for transporting an
alien unlawfully in the United States.      He argues that the evidence was
insufficient to support his conviction insofar as it failed to establish that he
knowingly transported, or attempted to transport, an undocumented alien.
      Mitchell did not renew his motion for judgment of acquittal at the close of
the evidence.   Therefore, our review of the sufficiency issue is “limited to
determining whether . . . the record is devoid of evidence pointing to guilt.”

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40447

United States v. Herrera, 313 F.3d 882, 885 (5th Cir. 2002) (en banc). The
following evidence is sufficient to support the jury’s determination that Mitchell
knew his trailer contained illegal aliens: (1) he parked his tractor-trailer in a
dimly lit area where 18-wheeler parking was prohibited; (2) he did not secure his
trailer doors when he allegedly went to the bathroom in the theater and then
went in search of body lotion; (3) his allegation that he went in search of lotion
was not credible given that the shopping mall did not contain a Dollar General
Store; (4) he was observed pacing back and forth behind the trailer and talking
on a two-way radio that he purportedly found in his hotel room; (5) he had to
physically enter the trailer around the very time the aliens were being loaded
inside to perform the temperature checks; and (6) the three testifying aliens
were independently led to his truck within a relatively short period of time,
suggesting that Mitchell was knowingly involved in the offense. Consequently,
the record contains indirect evidence pointing to his guilty knowledge.
      AFFIRMED.




                                        2